The opinion of the Court was delivered by
Mr. Chief Justice McIver.
This is an appeal' from the judgment of the Circuit Court, dismissing an appeal from the action of the board of county commissioners of Pickens County in disallowing all of the claim of the plaintiffs, except the sum of $100, for which amount the claim was approved. The facts of the case sufficiently appear from the judgment of his Honor, Judge Buchanan, which is set out in the “Case,” and which should be incorporated in the report of this case.
1 In so far as the exceptions impute error to the Circuit Judge with respect to matters of fact, this Court has no jurisdiction to review the same. Tinsley v. Union County, 40 S. C., 276.
*512 2 *50In so far as the exceptions may be regarded as presenting questions of law, it seems to us that they are sufficiently disposed of by the authorities cited in the judgment of the Circuit Court. The claim is for extra work alleged to have been done on the court house of Pickens County, which had been erected by plaintiffs under a contract with the county commissioners, which, however, is not set out in the “Case,” though the bond of the contractors, which is there set out, shows that the original contract price was $9,000, and there is evidence showing that the plaintiffs were paid the contract price in full, together with the further sum of $1,032.50 for certain extra work contracted for by the county commissioners. The claim in question for certain other work the Circuit Judge finds, as matter of fact, was not only not contracted for by the county commissioners, but that such commissioners did not know that this extra work was being done by the plaintiffs under an expectation of being paid for. The.claim, however, seems, to be that this extra work was done under the direction of the architect, who was employed by the county commissioners “to get up the plans and specifications, and to make three visits to inspect the building while it was going up,” for which he was to be paid the sum of $100. Even if the county commissioners had the right to delegate their power *51to 'contract to this architect, the Circuit Judge finds, as a matter of fact, that they did not undertake to do so; and the law in force at the time this claim arose expressly required that “all work given out by the county commissioners to be done on the public buildings as aforesaid, when the amount shall exceed $100, shall be done by contract” (Gen. Stat., sec. 610), and the amount of this claim far exceeds that sum. That an architect has no power to order extra work, is shown by the authorities cited — 29 A. & E. Enc. of Law, 962; 2 Enc. (2d ed.), 820; and where the architect is also employed by the contractors, as was the case in this instance, no contract can be implied to pay for extra work directed by such architect — 2 Enc. (2d ed.), 815-6.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.